Exhibit 10.1

 

AMENDMENT NO. 3 TO
LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT AND CONSENT (this “Amendment
No. 3”) is entered into as of February 27, 2019, by and among Wireless Telecom
Group, Inc., a New Jersey corporation (“WTG”), BOONTON ELECTRONIC CORPORATION, a
New Jersey corporation (“Boonton”), MICROLAB/FXR LLC, a New Jersey limited
liability company (“Microlab” and, together with WTG and Boonton, collectively,
“Borrowers”), and BANK OF AMERICA, N.A. (“Lender”). Capitalized terms used but
not otherwise defined herein shall have the respective meanings ascribed to such
terms in the Loan Agreement.

 

RECITALS

 

WHEREAS, Borrowers and Lender have entered into a Loan and Security Agreement,
dated as of February 16, 2017 (as amended, restated, supplemented and otherwise
modified from time to time in accordance with its provisions, the “Loan
Agreement”);

 

WHEREAS, Borrowers have requested that Lender agree, and Lender has agreed, to
amend the Loan Agreement on the terms and subject to the conditions set forth
herein; and

 

WHEREAS, pursuant to Section 12.1.2 of the Loan Agreement, the amendments and
consents requested by Borrowers must be contained in a written agreement signed
by Borrowers and Lender;

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

SECTION 1.CONFIRMATION BY BORROWERS OF OBLIGATIONS.

 

Borrowers hereby acknowledge, confirm and agree that, as of February 27, 2019,
Borrowers are indebted to Lender for Revolver Loans in the aggregate outstanding
principal amount of $1,857,567.65, the Term Loan in the aggregate outstanding
principal amount of $456,000 and Letters of Credit in the aggregate outstanding
face amount of $0, together with interest accrued and accruing thereon. The
foregoing amounts do not include other fees, expenses and other amounts that are
chargeable or otherwise reimbursable under the Loan Agreement. Borrowers do not
have any rights of offset, defenses, claims or counterclaims with respect to any
of the Obligations.

 

SECTION 2.ACKNOWLEDGMENTS.

 

2.1         Acknowledgment of Security Interests. Borrowers hereby acknowledge,
confirm and agree that Lender, for the benefit of Secured Parties, has and shall
continue to have valid, enforceable and perfected first priority Liens, subject
to Permitted Liens, upon and security interests in the Collateral of Borrowers
heretofore granted to Lender, for the benefit of Secured Parties, pursuant to
the Loan Documents or otherwise granted to or held by Lender, for the benefit of
Secured Parties, and upon and in which Lender, for the benefit of Secured
Parties, presently has perfected first priority Liens and security interests.

 

2.2         Binding Effect of Documents. Each Borrower hereby acknowledges,
confirms and agrees that: (a) each of the Loan Documents to which it is a party
has been duly executed and delivered, and each is in full force and effect as of
the date hereof, (b) the agreements and obligations of each Borrower contained
in the Loan Documents and in this Amendment constitute the legal, valid and
binding obligations of each Borrower, enforceable against it in accordance with
their respective terms, and each Borrower has no

 



valid defense to the enforcement of such obligations, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and to the effect of general
principles of equity whether applied by a court of law or equity, and (c) Lender
is and shall be entitled to the rights, remedies and benefits provided for in
the Loan Documents and applicable law.

 

SECTION 3.AMENDMENTS. Effective as of the date hereof:

 

3.1         The definition of “EBITDA” now appearing in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

 

“EBITDA: shall mean for any period with respect to Borrowers and their Domestic
Subsidiaries on a consolidated basis, the sum of (without duplication): (a) net
income (or loss) for such period; plus (b) all interest expense for such period;
plus (c) all charges against income for such period for federal, state and local
taxes; plus (d) depreciation expenses for such period; plus (e) amortization
expenses for such period; plus (f) non-cash foreign exchange translations; plus
(g) subject to clause (k) below, expenses incurred in connection with Permitted
Acquisitions; plus (h) subject to clause (k) below, integration expenses
incurred in connection with Permitted Acquisitions; plus (i) any non-cash
adjustments (including non-cash purchase accounting adjustments), in each case
as required or permitted by the application of GAAP (including purchase method
of accounting for acquisitions and consolidations, changes in accounting for the
amortization of goodwill and certain other intangibles and write downs of
long-lived assets, provided, that, the foregoing clause (i) shall not apply to
the write down or impairment of the value of Inventory or Accounts); plus (j)
non-cash stock compensation expense; plus (k) merger and acquisition costs
incurred in connection with Permitted Acquisitions; provided that the aggregate
amount under clauses (g), (h) and (k) of this definition shall not exceed
$400,000; plus (l) documented non-recurring expenses and restructuring costs,
provided, that, the aggregate amount under clause (l) hereof shall not exceed
$150,000 during the term of this Agreement.”

 

3.2         The definition of “Revolver Termination Date” now appearing in
Section 1.1 of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:

 

“Revolver Termination Date: March 31, 2020.”

 

3.3         Clause (g) of Section 10.2.1 of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:

 

“(g)     Indebtedness of a Borrower that is owed to another Borrower or to
Target.”

 

3.4         Section 10.2.5 of the Loan Agreement is hereby amended by: (i)
deleting the word “and” at the end of clause (e) thereof; (ii) deleting the
period at the end of clause (f) thereof and substituting therefor “; and”; and
(iii) inserting at the end of such Section the following new clause (g):

 

“(g)     investments or capital contributions by WTG in or to Target in an
aggregate amount not to exceed the aggregate amount of distributions and
dividends made by Target to WTG so long as (i) upon the making of any such
distribution or dividend by Target, Lender shall have established a Reserve in
an amount equal to the amount thereof, (ii) at the time of such investment or
capital contribution, no Default or Event of Default exists or is caused
thereby, and (iii) the Fixed Charge Coverage Ratio as of the last day of

2



the Fiscal Quarter then most recently ended (as set forth in the Compliance
Certificate delivered to Lender for such Fiscal Quarter) is equal to or greater
than 1.25 to 1.0.”

 

3.5         Section 10.2.8 of the Loan Agreement is hereby amended by inserting
at the end of such Section the following new sentence:

 

“Notwithstanding anything to the contrary contained herein, Borrowers shall be
permitted to make payments and prepayments with respect to debt of a Borrower
that is owed to Target so long as (i) upon the incurrence of such debt, Lender
shall have established a Reserve in an amount equal to the original principal
amount thereof, (ii) at the time of such payment or prepayment, no Default or
Event of Default exists or is caused thereby, and (iii) the Fixed Charge
Coverage Ratio as of the last day of the Fiscal Quarter then most recently ended
(as set forth in the Compliance Certificate delivered to Lender for such Fiscal
Quarter) is equal to or greater than 1.25 to 1.0.”

 

SECTION 4.REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

Each Borrower hereby represents, warrants and covenants with and to Lender as
follows:

 

4.1         Representations in Loan Documents. Each of the representations and
warranties made by or on behalf of such Borrower to Lender in any of the Loan
Documents was true and correct in all material respects when made (except for
those representations and warranties that are already qualified by concepts of
materiality or by express thresholds, which representations and warranties shall
be true and correct in all respects) and is true and correct in all material
respects on and as of the date of this Amendment with the same full force and
effect as if each of such representations and warranties had been made by or on
behalf of such Borrower on the date hereof and in this Amendment (other than
such representations and warranties that relate solely to a specific prior
date).

 

4.2         Binding Effect of Documents. This Amendment and the other Loan
Documents have been duly executed and delivered to Lender by such Borrower and
are in full force and effect, as modified hereby.

 

4.3         No Conflict, Etc. The execution, delivery and performance of this
Amendment by such Borrower will not violate or cause a default under any
applicable law or material contract of such Borrower and will not result in, or
require, the creation or imposition of any Lien on any of its properties or
revenues, other than Permitted Liens.

 

4.4         No Default or Event of Default. No Default or Event of Default
exists immediately prior to the execution of this Amendment and no Default or
Event of Default will exist immediately after the execution of this Amendment
and the other documents, instruments and agreements executed and delivered in
connection herewith.

 

4.5         Additional Events of Default. Any misrepresentation by such
Borrower, or any failure of such Borrower to comply with the covenants,
conditions and agreements contained in any Loan Document, herein or in any other
document, instrument or agreement at any time executed and/or delivered by such
Borrower with, to or in favor of Lender shall, subject to the terms and
provisions of the Loan Agreement and the other Loan Documents, constitute an
Event of Default hereunder, under the Loan Agreement and the other Loan
Documents.

 

4.6         Certificate of Beneficial Ownership.

 

(a)         As of the Effective Date (as hereinafter defined), the information
included in the Beneficial Ownership Certification is true and correct in all
respects.

3



(b)          Promptly following any request therefor, Borrowers shall provide
information and documentation reasonably requested by Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws.

 

SECTION 5.CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.

 

This Amendment shall become effective upon the date (the “Effective Date”) on
which Lender shall have received:

 

(a)         this Amendment, in form and substance satisfactory to Lender in its
sole discretion, duly authorized, executed and delivered by each Borrower and
Lender; and

 

(b)          (i) an amendment fee in the amount of $10,000, which fee shall be
earned in full as of the Effective Date and shall be non-refundable, and (ii)
all other fees required to be paid, and all expenses for which invoices have
been presented, in each case in connection with this Amendment (including
reasonable fees, disbursements and other charges of counsel to Lender).

 

SECTION 6.PROVISIONS OF GENERAL APPLICATION.

 

6.1         Effect of this Amendment. Except as modified pursuant hereto, and
pursuant to the other documents, instruments and agreements executed and
delivered in connection herewith, no other changes or modifications to the Loan
Documents are intended or implied and in all other respects the Loan Documents
are hereby specifically ratified, restated and confirmed by all parties hereto
as of the effective date hereof. To the extent of conflict between the terms of
this Amendment and the other Loan Documents, the terms of this Amendment shall
control. Any Loan Document amended hereby shall be read and construed with this
Amendment as one agreement.

 

6.2         Costs and Expenses. Borrowers absolutely and unconditionally agree
to pay to Lender, on demand by Lender at any time and as often as the occasion
therefor may require, whether or not all or any of the transactions contemplated
by this Amendment are consummated: all reasonable fees and disbursements of any
counsel to Lender in connection with the preparation, negotiation, execution, or
delivery of this Amendment and any agreements delivered in connection with the
transactions contemplated hereby and all reasonable out-of-pocket expenses which
shall at any time be incurred or sustained by Lender or its directors, officers,
employees or agents as a consequence of or in any way in connection with the
preparation, negotiation, execution, or delivery of this Amendment and any
agreements prepared, negotiated, executed or delivered in connection with the
transactions contemplated hereby.

 

6.3          No Third Party Beneficiaries. The terms and provisions of this
Amendment shall be for the benefit of the parties hereto and their respective
successors and assigns; no other person, firm, entity or corporation shall have
any right, benefit or interest under this Amendment.

 

6.4         Further Assurances. The parties hereto shall execute and deliver
such additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.

 

6.5         Binding Effect. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

6.6         Merger. This Amendment sets forth the entire agreement and
understanding of the parties with respect to the matters set forth herein. This
Amendment cannot be changed, modified, amended or terminated except in a writing
executed by the party to be charged.

4



6.7         Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and the other documents, and no investigation by Lender or any closing shall
affect the representations and warranties or the right of Lender to rely upon
them.

 

6.8         Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment.

 

6.9         Reviewed by Attorneys. Each Borrower represents and warrants to
Lender that it (a) understands fully the terms of this Amendment and the
consequences of the execution and delivery of this Amendment, (b) has been
afforded an opportunity to have this Amendment reviewed by, and to discuss this
Amendment and each document executed in connection herewith with, such attorneys
and other persons as such Borrower may wish, and (c) has entered into this
Amendment and executed and delivered all documents in connection herewith of its
own free will and accord and without threat, duress or other coercion of any
kind by any Person. The parties hereto acknowledge and agree that neither this
Amendment nor the other documents executed pursuant hereto shall be construed
more favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation and preparation of this Amendment and the other documents
executed pursuant hereto or in connection herewith.

 

6.10       Governing Law; Consent to Jurisdiction and Venue.

 

(a)         THIS AMENDMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

(b)          EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE STATE OF NEW
YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY HERETO, AND AGREES THAT
ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH
BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.3.1 OF THE LOAN AGREEMENT.
Nothing herein shall limit the right of Lender to bring proceedings against any
Obligor in any other court, nor limit the right of any party to serve process in
any other manner permitted by Applicable Law. Nothing in this Amendment shall be
deemed to preclude enforcement by Lender of any judgment or order obtained in
any forum or jurisdiction.

 

6.11       Waivers. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH LENDER HEREBY ALSO WAIVES)
IN ANY PROCEEDING OR DISPUTE OF ANY KIND RELATING IN ANY WAY HERETO; (B)
PRESENTMENT, DEMAND, PROTEST, NOTICE OF PRESENTMENT, DEFAULT, NON-PAYMENT,
MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF ANY
COMMERCIAL PAPER, ACCOUNTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES
AT ANY TIME HELD BY LENDER ON WHICH A BORROWER MAY IN ANY WAY

5



BE LIABLE, AND HEREBY RATIFIES ANYTHING LENDER MAY DO IN THIS REGARD; (C) NOTICE
PRIOR TO TAKING POSSESSION OR CONTROL OF ANY COLLATERAL; (D) ANY BOND OR
SECURITY THAT MIGHT BE REQUIRED BY A COURT PRIOR TO ALLOWING LENDER TO EXERCISE
ANY RIGHTS OR REMEDIES; (E) THE BENEFIT OF ALL VALUATION, APPRAISEMENT AND
EXEMPTION LAWS; (F) ANY CLAIM AGAINST LENDER, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (AS OPPOSED TO
DIRECT OR ACTUAL DAMAGES) IN ANY WAY RELATING TO ANY ENFORCEMENT ACTION,
OBLIGATIONS, LOAN DOCUMENTS OR TRANSACTIONS RELATING THERETO; AND (G) NOTICE OF
ACCEPTANCE HEREOF. Each Borrower acknowledges that the foregoing waivers are a
material inducement to Lender entering into this Amendment and that Lender are
relying upon the foregoing in their dealings with Borrowers. Each Borrower has
reviewed the foregoing waivers with its legal counsel and knowingly and
voluntarily has waived its jury trial and other rights following consultation
with legal counsel. In the event of litigation, this Amendment may be filed as a
written consent to a trial by the court.

 

6.12       Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute but one and the same agreement. In
making proof of this Amendment, it shall not be necessary to produce or account
for more than one counterpart hereof signed by each of the parties hereto.
Delivery of an executed counterpart of this Amendment electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Amendment.

 

[Signature page follows]

6



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

  WIRELESS TELECOM GROUP, INC.           By:   /s/Michael Kandell     Name:
Michael Kandell     Title: Chief Financial Officer           BOONTON ELECTRONIC
CORPORATION         By:   /s/Michael Kandell     Name: Michael Kandell    
Title: Chief Financial Officer           MICROLAB/FXR LLC           By:
  /s/Michael Kandell     Name: Michael Kandell     Title: Chief Financial
Officer           BANK OF AMERICA, N.A.           By:   /s/Galina Evelson    
Name: Galina Evelson     Title: Vice President  

 